                                 IN THE UNITED STATES DISTRICT COURT

 2                                  EASTERN DISTRICT OF CALIFORNIA

 3

 4   UNITED STATES OF AMERICA,                      CASE NO. 2:18-CR-00119 CKD

 5                               Plaintiffs,        ORDER

 6                          v.

 7   FIRDOS SHEIKH,

 8                               Defendant.

 9

10

11     IT IS HEREBY ORDERED that within 10 days from the date this Order is signed the government
12 shall show cause why Attachment A to Government’s Opposition to Defendant’s Motions to Disclose

13 Grand Jury Proceedings and To Suppress Evidence and Request an Evidentiary Hearing (Dkt. 43-1)

14 should not be unsealed at this time.

15
     Dated: May 31, 2019
16

17

18

19

20

21

22

23

24

25

26
27

28

      PROPOSED ORDER
      UNITED STATES V. SHEIKH, 2:18-CR-00119 WBS
30
